Citation Nr: 1439208	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  12-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to August 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the board in June 2013, when it was remanded for further development.


FINDING OF FACT

The Veteran has an acquired psychiatric disability (diagnosed as unspecified depression and anxiety) that is etiologically linked to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disability (diagnosed as unspecified depression and anxiety) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  
	
However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With respect to the claim for PTSD, service connection requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Certain chronic disabilities (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In accordance with the holding of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has considered whether service connection is warranted for any psychiatric disability, however diagnosed.  

The Veteran does not contend, and the evidence does not show, that he engaged in combat with the enemy.  Thus, the Board observes that the relaxed evidentiary standards of the revised 38 C.F.R. § 3.304(f)(3) do not apply in this case, given the circumstances of the Veteran's service and the nature of his allegations.  Consequently, his alleged stressors for a diagnosis of PTSD must relate to the fear of hostile military or terrorist activity or be corroborated by credible supporting evidence.  However, there is no evidence of fear of hostile military activity.

The Veteran has asserted that he has PTSD related to three in-service stressors:  witnessing the aftermath of a racially motivated assault, racially based harassment, and learning about the death of his brother in a motor vehicle accident.  

On remand, the AOJ attempted to verify the alleged assault by contacting the National Archives, the U.S. Army Crime Records Center, and the Joint Service Records Research Center; no records were found and the stressor could not be confirmed.

On July 2014 VA psychiatric examination, the examiner determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD (criterion D was not met).  There is no competent (medical) evidence of record that the Veteran has (or has had) a diagnosis of PTSD.  (While the Veteran is competent to report symptoms that he experiences, there is no evidence that he has the specialized training and expertise necessary to diagnose a psychiatric condition, which is a medical question.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also 38 C.F.R. § 3.159.)  Consequently, the requirements for service connection for PTSD are not met.

The July 2014 VA examiner diagnosed the Veteran with unspecified anxiety and depressive disorders, which he opined were at least as likely as not related to an event that occurred during the Veteran's active service, including learning about the accidental death of his brother.  This diagnosis is consistent with other medical evidence of record.  (See, e.g., August 2008 VA treatment record noting diagnoses of anxiety and depression.)  The record contains a copy of the Veteran's brother's death certificate, confirming that his brother died while the Veteran was on active duty service.  

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a psychiatric disability (diagnosed as unspecified depressive and anxiety disorders) have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for an acquired psychiatric disability, diagnosed as unspecified depressive and anxiety disorders, is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


